                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

JOHN R. SEYMOUR,                                 )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )       CIV. NO. 3:19-CV-00357
                                                 )       (POPLIN)
ANDREW SAUL,                                     )
Commissioner of Social Security,                 )
                                                 )
        Defendant.                               )

                     ORDER OF REMAND UNDER SENTENCE FOUR
     OF 42 U.S.C. § 405(g) WITH REMAND TO DEFENDANT AND INSTRUCTION TO
                  ASSIGN TO A NEW ADMINISTRATIVE LAW JUDGE

        Before the Court are the Parties’ Joint Motion to for Entry of Judgment [Doc. 21] and

Plaintiff’s Motion for Summary Judgment [Doc. 18].

        Pursuant to the power of this Court under sentence four of section 405(g) of the Social

Security Act, 42 U.S.C. § 405(g) and in light of the joint motion to remand this action, the Court

now, upon substantive review, hereby GRANTS the Joint Motion for Entry of Judgment [Doc.

21], remanding this cause to the Commissioner according to the following terms. See Shalala v.

Schaefer, 509 U.S. 292, 296 (1993).

        On remand, the Appeals Council will remand the case to a different ALJ pursuant to Social

Security Ruling (SSR) 19-1p, and instruct the new ALJ to further evaluate the opinion evidence,

reconsider Plaintiff’s residual functional capacity, with psychiatric or psychological expert

evidence, if necessary; and, if warranted, obtain vocational expert evidence.

        Plaintiff’s Motion for Summary Judgment [Doc. 18] is therefore DENIED AS MOOT.

The Commissioner’s Motion for Extension of Time [Doc. 20] is also DENIED AS MOOT. The
Court will enter a separate judgment will issue pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

       IT IS SO ORDERED.
                                            ENTER:

                                            ____________________________
                                            Debra C. Poplin
                                            United States Magistrate Judge




                                               2
